                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROY SOUTHALL                                                                           PLAINTIFF

v.                             Case No: 5:18-cv-00036 KGB-PSH

GLENDA WRIGHT                                                                        DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Roy Southall’s claims against defendant are dismissed without prejudice.

       So adjudged this the 11th day of February, 2019.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
